UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant  Check the appropriate box: þPreliminary Proxy Statement Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) Definitive Proxy Statement Definitive Additional Materials Soliciting Material Under Rule 14a-12 UNITED MORTGAGE TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required. Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid:  Fee paid previously with preliminary materials.  Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing: 1) Amount previously paid: 2) Form, Schedule or Registration Statement No: 3) Filing party: 4) Date Filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS TO BE HELD ON JUNE 11, 2007 To the Shareholders of United Mortgage Trust: You are cordially invited to attend the 2007 Annual Meeting of Shareholders (“Annual Meeting”) of United Mortgage Trust, a Maryland real estate investment trust (“Company”).Notice is hereby given that the Annual Meeting will be held on June 11, 2007, at 10:00 a.m., Central Daylight Time, at the Company’s principal executive office at 1702 N. Collins Blvd., Suite 100, Richardson, Texas 75080, for the following purposes: 1.The election of five Trustees to serve until our Annual Meeting of Shareholders to be held in 2008 or until such Trustees’ successors are elected and qualified; 2.To vote on an amendment to the Company’s Declaration of Trust to increase the compensation paid to the Independent Trustees; 3. Ratification of the selection of Whitley Penn, P.C. as our independent public accountants for the fiscal year ending December 31, 2007; and 4.To transact such other business as may properly come before the Annual Meeting or at any adjournments thereof. A proxy statement describing the matters to be considered at the Annual Meeting is attached to this notice.Only holders of record of our shares of beneficial interest (“Shares”) at the close of business on April 30, 2007 are entitled to notice of and to vote at the meeting or any adjournment or adjournments thereof.A list of all shareholders as of April 30, 2007 will be open for inspection at the Annual Meeting. Our Board of Trustees desires to have maximum representation of shareholders at the Annual Meeting.We may incur substantial additional proxy solicitation costs if a sufficient number of proxies are not returned in advance of the Annual Meeting.In order that your Shares may be represented at the Annual Meeting, the Trustees respectfully request that you date, execute and promptly mail the enclosed proxy in the accompanying postage-paid envelope, or fax the ballot to (214)530-8237.A shareholder may revoke a proxy by notice in writing to our Secretary at any time prior to its use, by presentation of a later-dated proxy, or by attending the Annual Meeting and voting in person. By Order of our Board of Trustees Christine Griffin Chairman Richardson, Texas May 10, 2007 YOUR VOTE IS IMPORTANT. PLEASE PROMPTLY MARK, DATE, SIGN AND RETURN YOUR PROXY IN THE ENCLOSED ENVELOPE OR FAX IT TO US AT (214) 530-8237. UNITED MORTGAGE TRUST 1702 N. Collins Blvd., Suite 100 Richardson, Texas 75080 (214) 237-9305 PROXY STATEMENT FOR 2 TO BE HELD ON JUNE 11, 2007 To Our Shareholders: This Proxy Statement is furnished in connection with the solicitation of proxies by our Board of Trustees for use at our Annual Meeting of Shareholders (“Annual Meeting”) to be held on the 11th day of June 2007 at 10:00 a.m., Central Daylight Time, at 1702 N. Collins Blvd., Suite 100, Richardson, Texas 75080, and any adjournments thereof.This Proxy Statement, the accompanying proxy ballot card and the Notice of Annual Meeting are first being provided to shareholders on or about May 18, 2007. GENERAL INFORMATION Solicitation of Proxies Our Board of Trustees solicits the enclosed proxy.The costs of this solicitation will be borne us.Proxy solicitations will be made by mail, and also may be made by personal interview, telephone, facsimile transmission and telegram on our behalf by our Trustees and officers without additional compensation for such activities.Banks, brokerage houses, nominees and other fiduciaries will be requested to forward the proxy soliciting material to the beneficial owners and to obtain authorization for the execution of proxies. We will, upon request, reimburse such parties for their reasonable expenses in forwarding proxy materials to their beneficial owners.We do not expect to engage an outside firm to solicit votes. Voting Rights Holders of our shares of beneficial interest (“Shares”) at the close of business on April 30, 2007 (“Record Date”) are entitled to notice of, and to vote at, the Annual Meeting.On the Record Date 6,905,855 were outstanding.Each Share outstanding on the Record Date is entitled to one vote on each matter presented at the Annual Meeting. Quorum and Vote Required The presence, in person or by proxy, of shareholders representing 50% or more of the issued and outstanding Shares entitled to vote constitutes a quorum for the transaction of business at the Annual Meeting.If a quorum is present, (i)a plurality of the votes cast at the Meeting is required for election as a Trustee, and (ii)the affirmative vote of the majority of the Shares present, in person or by proxy, at the Annual Meeting is required for all other matters.Cumulative voting in the election of Trustees is not permitted. Effect of Abstention Abstentions are considered shares present and entitled to vote, and therefore have the same legal effect as a vote against all matters presented at the Annual Meeting other than the election of Trustees. An abstention with respect to the election of the Company’s Trustees will not be counted either in favor of or against the election of the nominees. Page1 Effect of Broker Non-Vote Brokers holding shares for the account of their clients may vote such shares either in the manner directed by their clients or in their own discretion if permitted by the exchange or other organization of which they are members.Proxies that are voted by brokers on at least one but not all of the proposals are referred to as “broker non-votes”.Broker non-votes will be included in determining the presence of a quorum.However, a broker non-vote is not treated as present and entitled to vote and will therefore have no outcome as the election of Trustees or the ratification of the selection of auditors. Revocability of Proxy The giving of the enclosed proxy does not preclude the right to vote in person should the shareholder giving the proxy so desire.A proxy may be revoked at any time prior to its exercise by delivering a written statement to our Secretary that the proxy is revoked, by presenting a later-dated proxy executing the prior proxy, or by attending the Annual Meeting and voting in person. Voting of Proxies Shares represented by all properly executed proxies received in time for the Annual Meeting will be voted in accordance with the choices specified in the proxies.Unless contrary instructions are indicated on the proxy, the shares will be voted FOR the election of the nominees named in this proxy statement as Trustees and FOR the ratification of the appointment of Whitley Penn as our auditors. PROPOSAL 1 – ELECTION OF TRUSTEES Our Declaration of Trust provides for not less than three or more than nine Trustees, a majority of who must be Independent Trustees, except for a period of 60 days after the death, removal or resignation of an Independent Trustee. We currently have five Trustees, four of whom are Independent Trustees. A total of five Trustees are scheduled to be elected at the Annual Meeting to serve for a one-year term and until their successors are elected and duly qualified.The nominees for members of our Board of Trustees are set forth below.Unless authorization is withheld, the persons named as proxies will vote FOR the nominees for Trustees listed below unless otherwise specified by the shareholder.In the event any nominee is unable or declines to serve as a Trustee at the time of the Annual Meeting, the proxies will be voted for any nominee who shall be designated by the present Board of Trustees to fill the vacancy.In the event that additional persons are nominated for election as Trustees, the proxy holders intend to vote all proxies received by them for the nominees listed below and against any other nominees.As of the date of this Proxy Statement, our Board of Trustees is not aware of any nominee who is unable or will decline to serve as Trustee.All of the nominees listed below already are serving as our Trustees and constitute all of our current Trustees. The election to our Board of Trustees of each of the five nominees identified in this Proxy Statement will require a plurality of the votes cast, in person or by proxy, at the Annual Meeting. OUR BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS VOTE FOR THE FIVE NOMINEES IDENTIFIED BELOW. Page2 Nominees to Board of Trustees The names and ages of the persons nominated for election as our Trustees and the year in which each became a Trustee are set forth below: Name Age Offices Held Christine "Cricket" Griffin 54 Trustee, Chairman of the Board, President and Chief Financial Officer Douglas R. Evans 62 Independent Trustee Michele A. Cadwell 55 Independent Trustee Phillip K. Marshall 57 Independent Trustee Roger C. Wadsworth 59 Independent Trustee Business Experience of Nominees The following is a summary of the business experience of the nominees for election as our Trustees. Christine “Cricket” Griffin has been our President and Chief Financial Officer and a Trustee since July 1996. Since 2003 Ms. Griffin has been a limited partner of UMTH, which owns our Advisor. From 2003 until 2006 she was secretary for UMTH and President of UMTHGS. From June 1995 until July 1996, Ms. Griffin served as Chief Financial Officer of SCMI, a Texas based mortgage banking firm that is an Affiliate of the Advisor and that sold Mortgages Investments to us and provides mortgage servicing services for us. Her responsibilities at SCMI included day-to-day bookkeeping through financial statement preparation, mortgage warehouse lines administration, and investor communications and reporting.Additionally, Ms. Griffin was responsible for researching and implementing a note servicing system for SCMI and its sub servicer.Before joining SCMI, Ms. Griffin was Vice President of Woodbine Petroleum, Inc., a publicly traded oil and gas company for 10 years, during which time her responsibilities included regulatory reporting, shareholder relations, and supervision. Ms. Griffin is a 1978 graduate of George Mason University, Virginia with a Bachelor of Arts degree, summa cum laude, in Politics and Government. Ms. Griffin is a member of the Audit Committee. Douglas R. Evans has been one of our independent trustees since July 1996.Since February 1995, Mr. Evans has been a Principal of PetroCap, Inc., a firm that provides investment and merchant banking services to a variety of clients active in the oil and gas industry.From 1986 until February 1995, Mr. Evans was President and Chief Executive Officer of Woodbine Petroleum, Inc., which was publicly traded oil and gas company until it was taken private through a merger in September 1992.As part of his responsibilities at Woodbine, Mr. Evans managed and negotiated the sale of the parent company's REIT portfolio including mortgages and real property.Mr. Evans has been a licensed real estate broker in Texas since 1979 and a licensed real estate agent since 1976. Mr. Evans received an MBA from Southern Methodist University in 1972 and a Bachelors of Arts degree from the University of North Carolina in 1967. Michele A. Cadwell has been one of our trustees since August 1997.She was a fee attorney for Commonwealth Land Title of Dallas, Texas, from 1999 until May, 2006, when she returned to private practice as an attorney for the oil and gas industry. From 1998 to 1999, Ms. Cadwell was Manager – Onshore Land Operations with EEX Corp.Her primary responsibilities included drafting and negotiating exploration and marketing agreements, analysis of legislation and regulatory proposals, researching complex mineral titles, organization and management of non-core property divestitures, settlement of land owner disputes and advising and testifying on matters before the Oklahoma Corporation Commission.From 1980 until 1998 she was employed with Enserch Exploration, Inc. as Senior Land Representative.Ms. Cadwell is a 1974 graduate of the University of Oklahoma with a Bachelors of Arts Degree in English and a Juris Doctor Degree in 1978. She is admitted to both the Oklahoma and Texas bars. Phillip K. Marshall has served as one of our independent trustees since September, 2006.Mr. Marshall is a certified public accountant in the State of Texas. From 2006 to present, Mr. Marshall serves as Chief Financial Officer for Dorado Exploration Inc., a Dallas based oil and gas exploration and production company. From 2003 to 2006 he has served as Chief Financial Officer of CDT Systems, Inc., a publicly-held company located in Addison, Texas that is Page3 engaged in water technology. From 2001 to 2003, he was a principal of Whitley Penn, independent certified public accountants. Prior to 2001, Mr. Marshall served as Director of Audit Services at Jackson & Rhodes PC and was previously an audit partner at Toombs, Hall and Foster and at KPMG Peat Marwick. Mr. Marshall received a BBA in Accounting, Texas State University in 1972. He is a member of the American Institute of Certified Public Accountants and the Texas Society of Certified Public Accountants. Mr. Marshall is a member of the Audit Committee. Roger C. Wadsworth has served as one of our independent trustees since September 2006.Mr. Wadsworth has been the Chief Operating Officer of IMS Securities, Inc., a National Association of Securities Dealers member firm, since 2002. He holds a Series 7, 24, and 66 NASD License and is a licensed insurance agent in the State of Texas. Since 2003, he has also served as the National Director and Board Member of The National Due Diligence Alliance, Inc., a non-profit trade association of Independent NASD Broker-Dealer firms. From 1988 to 2002, he served as the Senior Vice President & Chief Administrative Officer of INVESTools, Inc. NASDAQ: IEDU (formerly Telescan, Inc.), a publicly-held company in the financial data, information, and analysis industry. Prior to 1988, he was the Co-Founder and Vice President of Information Management Services, Inc., a financial consulting and management firm. Mr. Wadsworth received a Bachelor of Business Administration in Finance from the University of Houston in 1971. Board Committees and Meetings We have an audit committee but no nominating, compensation or other standing committees of our Board of Trustees.Nominations for trustees are determined by the full Board since the Board is relatively small and comprised of a majority of Independent Trustees.The nominees for trustee were selected by the full Board of Trustees.The Board does not have a formal policy with regard to the consideration of any trustee candidates recommended by security holders.The entire Board will review any person nominated by shareholders that has experience in our industry, and who possesses good qualities in terms of his or her background including education, job history, memberships, ethical standards and reputation.If you wish to submit names of prospective nominees for consideration by the Board, you should do so in writing, addressed to the President accompanied by sufficient biographical and other information to enable the Board to make an informed decision. From the date of our last annual meeting until May 2007, the Board of Trustees held seven regular meetings. One trustee was absent from one of the seven meetings.We do not have a formal policy regarding attendance by our trustees at our Annual Meetings; however, we encourage such attendance.Last year, two trustees attended our Annual Meeting. Our Audit Committee was organized in 2007. The members of our Audit Committee are Philip K. Marshall, who is one of our Independent Trustees and our President, Cricket Griffin, who is non-independent. Our Board of Trustees has determined that Ms. Griffin and Mr. Marshall qualify as "audit committee financial experts" as defined by SEC regulations. Ms. Griffin's and Mr. Marshall's relevant experience is described above in the biographical information for each. Our Audit Committee Charter is attached to this Proxy Statement as Appendix A. Compensation of Trustees Trustees who are not Independent Trustees do not receive any compensation for acting as Trustees.Currently, Independent Trustees are entitled to receive the greater of $1,000 per meeting or $4,000 per year.We are proposing to increase that compensation effective for the year 2007 to the greater of $1,000 per meeting or $15,000 per year – see “Proposal 2 – Amendment to the Declaration of Trust to Increase the Compensation Paid to the Independent Trustees.” For each year in which they serve, each Independent Trustee shall also receive 5-year options to purchase 2,500 Shares at an exercise price of $20 per Share (not to exceed 12,500 shares per Trustee).Additionally, Independent Trustees shall be reimbursed for travel expenses and other out-of-pocket disbursements incurred in connection with attending any meetings.During 2006, each Independent Trustee who served during all of 2006 also received 5-year stock options to purchase 2,500 Shares at an exercise price of $20 per Share. Because the compensation of the Advisor is determined by contract and the compensation of Trustees is fixed by the Declaration of Trust, the Board of Trustees does not believe that a compensation committee is necessary. Page4 Code of Ethics Our Board of Trustees has adopted a Code of Conduct and Business Ethics that is applicable to all trustees, officers and employees of the company.You may obtain a copy of this document free of charge by mailing a written request to: Investor Relations, United Mortgage Trust, 1702 N. Collins Blvd., Suite 100, Richardson, TX 75080, or by sending an email request to: cgriffin@umth.com.Our Code of Conduct may also be accessed through our website www.unitedmortgagetrust.com. Compensation Committee Interlocks and Insider Participation We have no standing compensation committee.None of our executive officers has served on the board or on the compensation committee of any other entity which had officers who served on our Board of Trustees. Communications with the Board of Trustees We do not have a formal policy for communications with our Board of Trustees.However, shareholders may communicate with the Board of Trustees or an individual trustee or group of trustees in person at the annual meeting or by writing to us at: United Mortgage Trust Board of Trustees 1702 N. Collins Blvd. Suite 100 Richardson TX 75080 EXECUTIVE COMPENSATION AND OTHER MATTERS We do not have employees. Our sole executive officer, Christine Griffin, is a limited partner of UMT Holdings, L.P. the parent company of our Advisor, UMTH General Services, L.P. Ms. Griffin receives compensation from the Company for her services as our sole executive officer. Management Executive Officer Christine Griffin is our President and is our only executive officer.She is former President of our Advisor, and in her capacity as President, Ms. Griffin reviews the financial statements and public filings work performed by our Advisor.Information about Ms. Griffin’s background is set forth above under “Proposal 1 – Election of Trustees – Nominees to Board of Trustees.” Our Advisor Effective on August 1, 2006, we entered into an Advisory Agreement with UMTHGS (“Advisor”) to manage our affairs and to select the investments we purchase. Our President, Christine “Cricket” Griffin, is a partner of our Advisor. The Advisor is controlled by UMT Services, Inc., the general partner of UMT Holdings, L.P. ToddF. Etter, Hollis Greenlaw and Michael K. Wilson are directors of UMT Services, Inc. Page5 The directors and principal officers of UMT Services, Inc. and UMTHGS are set forth below. Name Age Offices Held Todd F. Etter 57 Chairman and Director of UMT Services, Inc. Hollis M. Greenlaw 42 Director and Chief Executive Officer of UMT Services, Inc. Michael K. Wilson 44 Director of UMT Services, Inc. Cara Obert 43 Chief Financial Officer, Treasurer of UMT Services, Inc. Theodore “Todd” F. Etter, Jr. Mr.Etter has been a shareholder, director and Chairman of the Board of UMTH’s general partner, UMT Services, Inc. since March 2003. He has been a partner of UMTH, the parent company of our Advisor since March 2003. We lend money to UMTHLC, controlled by UMT Services, Inc., which originates, purchases, sells and services interim loans for the purchase and renovation of single-family homes. UMTH Land Development, L.P. is owned by UMTH, and UMTH Land Development owns a 50% interest in UDF, to which we have extended a $45 million line of credit. Since 2000, Mr.Etter has been the Chairman of UMTA, our Advisor until July 31, 2006. Mr.Etter has overseen the growth of United Mortgage Trust from its inception in 1997 to over $150million in capital. Since 1998, Mr.Etter has been a 50% owner of and has served as a director of CRG. Since 2002, he has served as a director of RAFC, which is 50% owned by SCMI. Both CRG and RAFC are Texas corporations that originated, sold and serviced mortgage loans for the purchase, renovation and construction of single-family homes and modular and manufactured home. In 1992, Mr.Etter formed, and since that date has served as President of SCMI, a Texas corporation, from which we acquired mortgage investments. From 1980 through 1987, Mr.Etter served as a Principal of South Central Securities, an NASD member firm. In 1985, he formed South Central Financial Group, Inc., a Dallas, Texas-based investment banking firm, and he continues to serve as its President. From 1974 through 1981, he was Vice President of Crawford, Etter and Associates, a residential development, marketing, finance and construction company. Mr. Etter is a registered representative of IMS Securities, an NASD member and one of our selling group members. Mr.Etter received a Bachelor of Arts degree from MichiganStateUniversity in 1972. Hollis M. Greenlaw. Since March 2003, Mr.Greenlaw has been a shareholder, director, President and Chief Executive Officer of UMT Services, Inc., the general partner of UMTH, which owns and controls our Advisor.Since 2003, Mr. Greenlaw has been Chief Executive Officer of UMTH Land Development, L.P., which owns a 50% profits interest in UDF, to which we have extended a $45 million line of credit. Since March 2003, he has been Chief Executive Officer of United Development Funding, Inc., which is the general partner of United Development Fund L.P. UMTHLD is the General Partner of UDF III, which is obligated as a limited guarantor of the UDF line of credit. Mr.Greenlaw has directed the funding of over $261million in loans and investments for UDF, UDF II and UDFIII. Since May 1997, Mr.Greenlaw has been a partner of The Hartnett Group, Ltd., a closely-held private investment company managing over $40million in assets. The Hartnett Group, Ltd. and its affiliated companies (1) engage in securities and futures trading;(2) acquire, develop, and sell real estate, including single-family housing developments, commercial office buildings, retail buildings and apartment homes; (3) own several restaurant concepts throughout the United States; and (4) make venture capital investments. From March 1997 until June 2003, Mr.Greenlaw served as Chairman, President and CEO of a multi-family real estate development and management company owned primarily by The Hartnett Group, Ltd. and developed seven multi-family communities in Arizona, Texas and Louisiana with a portfolio value exceeding $80million. Prior to joining The Hartnett Group, Ltd., Mr.Greenlaw was an attorney with the Washington,D.C. law firm of Williams&
